ERVIN, Judge,
concurring in part and dissenting in part.
Although I concur in the Court’s treatment of the issue of standing and the Court’s decision to affirm Judge Evans’ denial of Plaintiff’s motion to amend its complaint, I am unable to concur in its decision to affirm Judge Gregory’s decision to grant summary judgment in favor of Plaintiff. As a result, I concur in the Court’s decision in part and dissent from that decision in part.
As the Court notes, the extent to which Judge Gregory’s orders granting summary judgment in favor of Defendant should or should not be affirmed hinges upon whether the contractual provision requiring Defendant to pay for heat supplied to the warehouse in the amount of “one-fourth (l/4th) of the total heating bill for the Premises and the Leased Warehouse, subject to adjustment in the event either party’s operations require more heat than currently anticipated,” is so vague as to be unenforceable. Although well-established North Carolina law clearly provides that “the terms of a contract must be sufficiently definite that a court can enforce them,” Wein II, LLC v. Porter, 198 N.C. App. 472, 480, 683 S.E.2d 707, 713 (2009) (citation omitted), and that, since “price or compensation is an essential ingre*104dient of every contract,” the price to be paid for a service provided pursuant to a contract “must be definite and certain or capable of being ascertained from the contract itself,” Howell v. Allen & Co., 8 N.C. App. 287, 289, 174 S.E.2d 55, 56 (1970), “[w]here the parties have attempted to put in writing an agreement fixing the rights and duties owing to each other, courts will not deny relief because of vagueness and uncertainty in the language used, if the intent of the parties can be ascertained.” Goodyear v. Goodyear, 257 N.C. 374, 379, 126 S.E.2d 113, 117 (1962). For that reason, since “[t]he law . . . does not favor the destruction of contracts on account of uncertainty,” “courts should attempt to determine the intent of the parties from the language used, construed with reference to the circumstances surrounding the making of the contract.” Welsh v. Northern Telecom, Inc., 85 N.C. App. 281, 290, 354 S.E2.d 746, 751 (citing Fisher v. Lumber Co., 183 N.C. 486, 490, 111 S.E. 857, 860 (1922), and Chew v. Leonard, 228 N.C. 181, 185, 44 S.E.2d 869, 872 (1947)), disc. review denied, 320 N.C. 638, 360 S.E.2d 107 (1987).
As I read the relevant contractual language, the parties clearly agreed that Plaintiff was obligated to provide adequate heat to the warehouse from the facilities that provided heat to the entire premises and that Defendant would pay one quarter of the “total heating bill” in return for the provision of that service. I also conclude that the expression “total heating bill,” when read in light of the fact that there was no third party supply of heat to the premises, clearly makes reference to the cost incurred in providing the needed heat. At an absolute minimum, this understanding of the parties’ contract is a reasonable construction of the relevant contractual language which the jury should be allowed to consider in the course of deciding this case. Williams v. Jones, 322 NC. 42, 52, 366 S.E.2d 433, 440 (1988) (holding, where “the plaintiff presented evidence which demonstrates that the terms alleged by the defendants to be indefinite were in fact sufficiently well delineated to all parties,” the entry of judgment notwithstanding the verdict in favor of the defendants was inappropriate despite the fact that the defendants contested the plaintiff’s evidence concerning the manner in which the relevant contractual language should be construed). Unlike the situation in Connor v. Harless, 176 N.C. App. 402, 406, 626 S.E.2d 755, 758 (2006), disc. review denied, 361 N.C. 219, 642 S.E.2d 247 (2007), the agreement at issue here provides for a single standard for use in determining the price to be charged for the provision of heat rather than contemplating the use of multiple appraisals without specifying any means for reconciling the inevitable differences between the opinions devel*105oped by multiple appraisers. In addition, unlike the situation in Chappell v. Roth, 353 N.C. 690, 693, 548 S.E.2d 499, 500 (2001) (holding that a settlement agreement in which the parties failed to agree upon the terms of a release was unenforceable), and Rosen v. Rosen, 105 N.C. App. 326, 328, 413 S.E.2d 6, 8 (1992) (holding that a parent’s agreement to “assist” his children in obtaining a college education was unenforceable given the absence of any standard by which an appropriate level of assistance could be determined), the parties did actually reach a complete agreement which specified the nature of the service to be provided and a single standard for use in determining the price to be paid for that service. Thus, the agreement between the parties can reasonably be construed to mean that the price to be paid for the heat supplied to the warehouse would be one-fourth of the cost incurred in connection with the provision of heat to the entire premises. As a result, the ultimate question before the Court is whether a provision requiring Defendant to pay one-fourth of the cost of providing heat to the premises is so vague as to be unenforceable. I do not believe that it is.
The “cost” of providing a particular service is, in essence, “an amount that has to be paid or spent to buy or obtain something.” New Oxford English Dictionary 392 (3d ed. 2010). For that reason, I believe that the relevant contractual language requires Defendant to pay one-fourth of the amount that Plaintiff had to spend in order to provide heat to the premises in return for the provision of heat to the warehouse. Although the exact cost of heating the premises is not set out in the agreement, I believe that the cost of providing that service can, in fact, be calculated, with the cost incurred in heating the premises being nothing more than a question of fact that should be resolved by the trier of fact following the presentation of the parties’ evidence. As a result, I do not believe that the price term at issue here is so vague as to be unenforceable and disagree with the Court’s conclusion to the contrary.1
The other arguments advanced in support of the result reached by the Court do not strike me as persuasive. The fact that the parties may not have discussed the specific components of the required cost determination in detail at the time that they executed the contract and now disagree over how the relevant cost should be calculated does not, in my view, suffice to show that the price term at issue here *106is so vague as to be unenforceable given that the applicable standard is a relatively clear one and given that the relevant amount can be calculated using the applicable standard. Similarly, the fact that the parties appear to have contemplated a possible change in the manner in which the premises were to be heated does not mean that there was no “total heating bill” associated with the operation of whatever facilities were actually used to provide needed heat. Furthermore, the fact that “Buyer agrees to sign such further documents as Seller requires at Closing to evidence the agreement in this paragraph” does not establish that the price term is unenforceable given that the standard set out in the contract is, in my view, sufficiently clear and given that there is no evidence that Defendant ever requested that additional documents be executed at or before the time that the underlying transaction closed. Although Defendant contends that the relevant contractual language is nothing more than an unenforceable agreement to agree, Northington v. Michelotti, 121 N.C. App. 180, 184, 464 S.E.2d 711, 714 (1995) (stating that “a so-called ‘contract to make a contract’ is not a contract at all”), the language in question clearly requires Plaintiff to provide adequate heat to Defendant and requires Defendant to pay one quarter of the cost of heating the premises in return for the provision of that service. The fact that the parties agreed to make an “adjustment in the event either party’s operations require more heat than currently anticipated” does not strike me as relevant given the absence of any indication that either party ever requested that an adjustment of the type contemplated by this language be made. In addition, the fact that heat was provided to the premises using a system that served a number of different purposes, while perhaps adding an additional layer of complexity to the cost calculation, does not suffice to render the relevant price term unenforceable given the finder of fact’s ability to make appropriate cost allocations. Finally, the fact that Plaintiff’s calculation of the cost of providing heat to the premises has “evolved” and includes, at least in my opinion, certain costs that are not encompassed within the price term set out in the contract does not render the price term unenforceable given the parties’ ability to present evidence concerning what is and is not a proper component of the cost of providing heat and the ability of the trier of fact to determine what is and is not a proper component of the cost of heating the premises. Thus, none of the arguments advanced in support of the result reached by the Court strike me as persuasive.
*107Thus, I believe that the record evidence, when taken in the light most favorable to Plaintiff, would support a determination that the relevant contractual language should be construed so as to require Defendant to pay one-fourth of the cost of heating the premises in return for the provision of heat to the warehouse and that the calculation of this figure is a question of fact to be determined by the trier of fact. For that reason, I am unable to join the Court’s conclusion that the price term associated with the heating service that Plaintiff was required to provide to Defendant is so vague as to be unenforceable as a matter of law. As a result, I respectfully dissent from the Court’s decision to affirm Judge Gregory’s decision to grant summary judgment in favor of Defendant and would, instead, reverse Judge Gregory’s decision to grant summary judgment in favor of Defendant and remand this case to the Caldwell County Superior Court for further proceedings. I do, however, concur in the remainder of the Court’s opinion.

. The problems inherent in the result reached by the Court should be apparent when one considers how frequently cost-plus contracts that lack an exact formula for making the necessary cost calculation are encountered in the North Carolina economy.